                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


CANDINA L. BEEBE,

                          Plaintiff,                 JUDGMENT IN A CIVIL CASE

      v.                                                  Case No. 18-cv-794-bbc

ANDREW M. SAUL,
Commissioner of Social Security,

                          Defendant.


                           JUDGMENT IN A CIVIL CASE



      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiff

Candina L. Beebe against defendant Andrew M. Saul reversing the decision of the

Commissioner and remanding this case for further proceedings.



     _____s/ R. Swanson, Deputy Clerk_________       _______10/31/2019_____________
         Peter Oppeneer, Clerk of Court                         Date
